Citation Nr: 1332430	
Decision Date: 10/18/13    Archive Date: 10/24/13

DOCKET NO.  10-06 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to one-time payment from the Filipino Veterans Equity Compensation Fund (FVEC).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

J. Nichols, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, Philippines.

In September 2012, the appellant testified at a Travel Board hearing before the undersigned; a transcript of the hearing is of record.

In October 2012, the Board issued a decision denying entitlement to a one-time payment from the FVEC Fund.  Based on the findings from the service department, the Board found that the appellant did not have the requisite service to qualify for legal entitlement to VA benefits.

The appellant appealed the Board's decision to the United States Court of Appeals for Veterans' Claims (Court).  A Joint Motion Remand (JMR) was filed by the parties and subsequently granted by the Court.  The Court vacated the October 2012 Board decision and remanded the matter to the Board for further development pursuant to 38 U.S.C.A. § 7252(a).  

The appellant was subsequently notified by letter that the Court remanded the matter to the Board and informed him of the opportunity to submit additional argument or evidence in support of his appeal within 90 days pursuant to 38 C.F.R. § 20.1304.  In September 2013, the appellant indicated that he did not have anything further to submit and requested that the Board proceed immediately with the readjudication of his appeal.

A review of the Virtual VA paperless claims processing system shows, in pertinent part, that the Veteran's October 2013 appellate brief is associated with the electronic file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that pursuant to the July 2013 Court Order granting the JMR, further development is necessary prior to final adjudication of the appellant's claim for a one-time payment from the Filipino Veterans Equity Compensation Fund.

In this case, the appellant contends that he is entitled to a one-time payment from the FVEC Fund based on his recognized guerrilla service from November 20, 1944 to January 19, 1946.  See July 2009 Statement in Support of FVEC Fund Claim.  
Following the initial RO denial of benefits, the appellant perfected his appeal and the claim was denied on appeal by the Board in October 2012.  

The Board based its decision on the following.  The appellant did not submit evidence of service that met the requirements of 38 C.F.R. § 3.203(a), and consequently, the RO requested verification of the appellant's service from the National Personnel Records Center (NPRC) as per 38 C.F.R. § 3.203(c).  The NPRC issued a response in August 2009 that the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerillas, in the service of the United States Armed Forces.  As findings by a United States service department are binding and conclusive upon the Board, the Board found that the appellant did not have the requisite service to qualify for entitlement to VA benefits.  See Duro v. Derwinki, 2 Vet. App. 530, 532 (1992).

A JMR was filed with the Court in July 2013 because the parties agreed that the Board failed to explain a discrepancy in the details accompanying the RO's request for certification which involved the exact dates of service that the appellant was claiming.  In the Certification of Service from the Armed Forces of the Philippines, dated June 2009 and in the Veteran's July 2009 statement, he indicated that his date of discharge was January 19, 1946, but the RO's request for information to the NPRC listed a date of discharge of June 12, 1945.  The parties agreed that the October 2012 Board decision should be vacated and the claim remanded to address the discrepancy in discharge dates or allow VA to take other appropriate action.  

The Board also notes that in a written statement received in August 2009, the appellant indicates that he was honorably discharged on January 10, 1946.

Thus, upon remand, the Board requests that the RO consider the discharge date of January 19, 1946 (and January 10, 1946) and conduct the proper development with the service department in light of the discrepancies.

As such, the Board remands this matter for the foregoing reasons.  Additionally, the Board directs the RO to give the appellant proper notice, an opportunity to respond thereto, and the opportunity to submit additional argument or evidence in support of his claim.  See Austin v. Brown, 6 Vet. App. 547 (1994).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  The RO should issue a new Request for Information which includes the corrected discharge dates for verification - January 19, 1946 and January 10, 1946.  Once a response from the service department is received, it should be associated with the claims folder.  The RO is also free to proceed with any other necessary development with respect to verification of the appellant's service.

2.  After completing all indicated development, the RO should readjudicate the claim in light of all the evidence of record.  If any benefit sought on appeal remains denied, the appellant should be furnished with a fully responsive Supplemental Statement of the Case.  Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

